Petition for Writ of Prohibition Denied and Memorandum Opinion filed May
22,  2006








Petition for Writ of
Prohibition Denied and Memorandum Opinion filed May 22, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00378-CV
____________
 
IN RE BRYAN KESSEL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF
PROHIBITION
 

 
M E M O R
A N D U M  O P I N I O N
On April
28, 2006, relator Bryan Kessel, an inmate in the Harris County jail, filed a
petition for writ of prohibition in this Court.[1]  




Relator was previously convicted for burglary, he appealed
his sentence, and this Court remanded the 
case to the 178th District Court of Harris County for a new
sentencing hearing.  Relator seeks a writ
 to prohibit the trial
court from conducting the sentencing hearing. 
Because relator has failed to 
establish he is entitled to the requested relief, we deny
relator=s petition for writ of prohibition.                                                      
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 22, 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates and Guzman. 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.